Citation Nr: 0213617	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  02-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for thyroid disorder.  

2.  Entitlement to service connection for maxillary 
sinusitis.  

3.  Entitlement to service connection for conjunctivitis.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for a skin disorder.  

(The issues of entitlement to service connection for head 
injury with memory loss, postoperative residuals of pituitary 
tumor, postoperative residuals of brain tumor, headaches with 
lightheadedness, and bilateral eye disorder (claimed as nerve 
damage), will be the subject of a separate decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that, in August 2001, RO personnel initially 
found that the veteran had not submitted a timely notice of 
disagreement with the August 1999 rating decision.  After 
receiving correspondence from the veteran's representative in 
September 2001, the RO issued a statement of the case on the 
issue of timeliness.  Thereafter, the RO issued a statement 
of the case addressing the issues from the rating decision in 
question.  The veteran submitted a timely substantive appeal 
with respect to the statement of the case for the August 1999 
rating decision.  Therefore, the issues are as characterized 
above.    

The veteran and his spouse testified at a Board 
videoconference hearing before the undersigned Member in June 
2002.  A transcript of that hearing has been associated with 
the claims folder.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for head injury with 
memory loss, postoperative residuals of pituitary tumor, 
postoperative residuals of brain tumor, headaches with 
lightheadedness, and bilateral eye disorder (claimed as nerve 
damage) pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of any thyroid disorder in service 
and no competent evidence of a nexus between the veteran's 
current thyroid disorder and his period of active service.    

3.  There is no evidence of any sinusitis in service and no 
competent evidence of a nexus between the veteran's current 
sinusitis and his period of active service.    

4.  There is no evidence of chronic conjunctivitis in service 
and no competent evidence of a nexus between current episodes 
of conjunctivitis and the veteran's period of active service.    

5.  There is no competent evidence of current hearing loss 
disability for VA compensation purposes.    

6.  There is no evidence of skin disorder in service and no 
competent and probative evidence of a nexus between the 
veteran's current skin disorder and his period of active 
service.   
  

CONCLUSIONS OF LAW

1.  Service connection for thyroid disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  Service connection for maxillary sinusitis is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

3.  Service connection for conjunctivitis is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

4.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.385 (2001).

5.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
August 1999 rating decision, November 2001 statement of the 
case, and February 2002 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulations and generally gave notice as 
to the evidence needed to substantiate his claims.  In 
addition, in a letter dated in May 2001, the RO explained the 
changes effected by the VCAA.  The letter indicated that the 
RO needed additional evidence to adjudicate the claims, 
particularly additional service medical records and relevant 
private treatment records.  The RO asked the veteran to 
provide pertinent service information and dates to locate the 
service medical records, as well as identifying information 
for private providers.  The RO explained that it would obtain 
service medical records, as well as private records for which 
the veteran provided authorization.  The Board finds that the 
RO has satisfied the duty to notify as set forth in the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the Board finds that the 
RO has obtained all evidence needed to adjudicate the claims 
currently under consideration.  Specifically, the RO secured 
all private records as authorized by the veteran.  There is 
no indication from the claims folder or allegation from the 
veteran that there are outstanding VA treatment records.  The 
Board observes that the veteran has alleged treatment in 
service not reflected in service medical records associated 
with the claims folder.  However, that treatment relates to 
alleged hospitalization for a specific trauma and a specific, 
brief period of time.  Adjudication of the service connection 
claims directly related to the alleged trauma has been 
deferred, as discussed above, pending additional search for 
record of that hospitalization.  Review of the claims folder 
reveals no allegation from the veteran or other indication 
that the claims adjudicated herein are directly related to 
that trauma.  The Board is satisfied that the duty to assist 
is otherwise met and that proceeding to evaluate these claims 
does not result in prejudice the veteran.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
during the June 2002 Board hearing.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including endocrinopathies, and other 
organic diseases of the nervous system, such as hearing 
loss).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a thyroid disorder, 
maxillary sinusitis, conjunctivitis, bilateral hearing loss, 
and a skin disorder.  Upon a review of the record, the Board 
finds that the preponderance of the evidence is against 
service connection for each disorder claimed. Id.  

First, it is emphasized that establishing service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  In this case, the Board notes that, although the 
December 1970 report of physical examination at separation 
did not include audiometric examination, whispered voice 
testing showed normal hearing.  Moreover, there is no medical 
or audiometric evidence of current hearing status.  The 
general allegations of difficulty hearing made by the veteran 
and his spouse during the June 2002 Board hearing are 
insufficient to establish disability status for hearing loss.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

Review of the evidence of record reveals current diagnoses of 
thyroid disorder, sinusitis, conjunctivitis, and a skin 
disorder.  Initially, the Board notes that there is no 
evidence of thyroid disorder within one year after the 
veteran's separation from service in 1970.  Therefore, the 
presumption of in-service incurrence for chronic disability 
is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

With respect to direct service connection, examination of 
service medical records, including the report of the December 
1970 separation physical, discloses no indication or finding 
of thyroid disorder, sinusitis, or skin disorder.  The Board 
notes that records of treatment for upper respiratory 
infection with tonsillitis in November 1968 and cold in 
September 1969 are insufficient to establish any instance of 
sinusitis in service.  Therefore, service connection may not 
be established for any of these disorders based on chronicity 
in service or continuity of symptomatology of a disorder seen 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  

Service medical records do reflect a finding of 
conjunctivitis in the right eye in September 1968 and of 
bacterial conjunctivitis secondary to rubbing eyes (related 
to welding) in February 1970.  The report of the December 
1970 separation examination shows no physical abnormality of 
the eyes.  Based on this evidence, the Board finds only acute 
and transitory instances of conjunctivitis in service.  
Therefore, service connection may not be awarded based on 
chronicity in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-95.  

The Board must finally determine whether any of the claimed 
disorders is otherwise shown to have been incurred or 
aggravated in service.  Such a determination generally 
requires competent evidence of a nexus between the disorder 
at issue and the veteran's period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  Because a determination of etiology of a 
disorder is generally a medical question, competent evidence 
of a nexus should be medical evidence.  General allegations 
from the veteran or his spouse that any of the disorders 
relates to service are therefore not competent evidence.  
Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In this case, the Board finds no such nexus evidence of 
record concerning the claims for thyroid disorder, sinusitis, 
and conjunctivitis.  Records demonstrating thyroid disorder 
are simply negative for a finding of relationship between the 
disorders and service.  The Board notes that magnetic 
resonance imaging (MRI) demonstrates radiographic evidence of 
sinusitis as early as August 1992.  A February 1998 
otolaryngology evaluation relates the veteran's report of 
sinus problems dating to the early 1990s.  Private medical 
records from an unspecified provider dated beginning in April 
1974 show intermittent sinus complaints no earlier than 
September 1980.  None of these records in any way relate the 
sinusitis to service.  Records documenting two episodes of 
conjunctivitis in May 1998 and December 1999 contain no 
reference to service.   

With respect to thyroid disorder in particular, a report of 
endocrinology evaluation in March 1998 indicated that the 
veteran has hypothyroidism.  It was noted that he had hormone 
therapy since undergoing surgery for pituitary tumor in 
September 1992 until 1994.  The Board acknowledges that the 
veteran has a separate claim for service connection for 
disorder related to a pituitary tumor, which is currently the 
subject of Board development, as discussed above.  However, 
report of follow up evaluation in May 1998 indicated that 
test results more suggested a primary hypothyroidism rather 
than pituitary insufficiency.  There is no contrary medical 
opinion.  Thus, even if it were ultimately determined that 
pituitary tumor was related to service, the medical evidence 
does not establish a relationship between pituitary disorder 
and the hypothyroidism.  

Finally, with respect to the skin disorder, a March 2000 
statement from G. Hall, M.D., indicates that the veteran has 
a severe recurrent fungal dermatitis to the lower extremities 
dating back to his service in Vietnam.  This statement is the 
only medical evidence that links the skin disorder to 
service.  Although the physician is competent to offer such 
an opinion, the Board finds the statement to have limited 
probative value.  The Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Review of treatment records 
secured from Dr. Hall reveals that, in July 1997, the veteran 
related having had a rash on his leg since Vietnam.  
Considering Dr. Hall's statement in the context of this and 
other treatment records suggests that his assessment of the 
veteran's skin disorder is based primarily on history as 
reported by the veteran, rather than any independent review 
of in-service or immediate post-service medical records.  A 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, as discussed above, there is no evidence in service 
medical records of skin disorder.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  In the absence of 
competent evidence of current disability related to service, 
service connection is not warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for a thyroid disorder, maxillary 
sinusitis, conjunctivitis, bilateral hearing loss, and a skin 
disorder.  


ORDER

Service connection for thyroid disorder is denied.  

Service connection for maxillary sinusitis is denied.  

Service connection for conjunctivitis is denied.    

Service connection for bilateral hearing loss is denied.  

Service connection for a skin disorder is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



